Exhibit 10.7

REGISTRATION RIGHTS AGREEMENT

by

GMAC LLC

and

Banc of America Securities LLC

Citigroup Global Markets Inc.

Goldman, Sachs & Co.

J.P. Morgan Securities Inc.

Barclays Capital Inc.

Deutsche Bank Securities Inc.

Credit Suisse Securities (USA) LLC

Morgan Stanley & Co. Incorporated

Greenwich Capital Markets, Inc.

Dated as of December 31, 2008



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 31, 2008, by and among GMAC LLC, a Delaware limited liability
company (the “Company”) and the Dealer Managers (as defined in the Dealer
Managers Agreement (as defined below)), relating to the Company’s plans to
exchange certain of the outstanding notes of Residential Capital, LLC, a
Delaware limited liability company and wholly-owned subsidiary of the Company
(“ResCap”) for a combination of cash, newly issued senior notes due 2013 of the
Company and newly issued 8.0% Subordinated Notes due 2018 (the “New Notes” or
the “Securities”). The New Notes are to be issued pursuant to the terms of the
indenture, dated as of the date hereof (as supplemented, the “Indenture”) by and
between the Company and The Bank of New York Mellon, as trustee (in such
capacity, the “Trustee”). In connection with the Offers (as defined in the
Dealer Managers Agreement (as defined below)) and the issuance of the New Notes,
the Company is executing this Agreement for the benefit of the holders from time
to time of Transfer Restricted Securities (as defined below). The execution and
delivery of this Agreement is a condition set forth in Section 10(i) of the
Dealer Managers Agreement, dated November 20, 2008 and amended on November 25,
2008 (the “Dealer Managers Agreement”), among the Company and the Dealer
Managers.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 5 hereto.

Additional Interest Payment Date: With respect to the Transfer Restricted
Securities, each Interest Payment Date.

Advice: As defined in Section 6(c) hereto.

Agreement: As defined in the preamble hereto.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Company: As defined in the preamble hereto.

Commission: The United States Securities and Exchange Commission.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the

 

-2-



--------------------------------------------------------------------------------

Securities Act of the Exchange Offer Registration Statement relating to the
Exchange Securities to be issued in the Exchange Offer, (ii) the maintenance of
such Registration Statement continuously effective and the keeping of the
Exchange Offer open for a period not less than the minimum period required
pursuant to Section 3(b) hereof, and (iii) the delivery by the Company to the
Registrar under the Indenture of Exchange Securities in the same aggregate
principal amount as the aggregate principal amount of Transfer Restricted
Securities that were tendered by Holders thereof pursuant to the Exchange Offer.

Dealer Managers: As defined in the preamble hereto.

Dealer Managers Agreement: As defined in the preamble hereto.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Date: As defined in Section 3(a) hereto.

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: Debt securities of the Company substantially identical to
the Securities and issued under the Indenture (except that the transfer
restrictions shall be modified or eliminated, as appropriate), to be issued to
Holders in exchange for their Transfer Restricted Securities.

FINRA: Financial Industry Regulatory Authority, Inc.

Freely Tradable: Means, with respect to a Security, a Security that at any time
of determination (i) may be sold to the public in accordance with Rule 144 under
the Securities Act or any successor provision thereof (“Rule 144”) without
regard to volume, manner of sale or any other restrictions contained in Rule 144
(other than the holding period requirement in the last sentence of paragraph
(b)(1)(i) of Rule 144 so long as such holding period requirement is satisfied at
such time of determination), (ii) does not bear any restrictive legends relating
to the Securities Act and (iii) does not bear a restricted CUSIP number.

Holder: As defined in Section 2(b) hereof.

Indenture: As defined in the preamble hereto.

Interest Payment Date: As defined in the Indenture.

 

-3-



--------------------------------------------------------------------------------

Majority Holders: With respect to any date, Holders of a majority of the
principal amount of Securities registered under a Registration Statement.

New Notes: As defined in the preamble hereto.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registrar: The registrar under the Indenture.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to a Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

ResCap: As defined in the preamble hereto.

Securities: As defined in the preamble hereto.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Transfer Restricted Securities: The Securities; provided that the Securities
shall cease to be Transfer Restricted Securities on the earliest to occur of
(i) the date on which a Registration Statement with respect to such Securities
has become effective under the Securities Act and such Securities have been
exchanged or disposed of pursuant to such Registration Statement, (ii) the date
on which such Securities cease to be outstanding or (iii) the date on which such
Securities are Freely Tradable.

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Trustee: As defined in the preamble hereto.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

-4-



--------------------------------------------------------------------------------

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person
(including any successors or assigns) owns Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), or there are no Transfer Restricted Securities outstanding,
the Company shall (i) use its commercially reasonable efforts to cause to be
filed with the Commission a Registration Statement under the Securities Act
relating to the Exchange Securities and the Exchange Offer and (ii) use
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective, (iii) in connection with the foregoing, file
(A) all pre-effective amendments to such Exchange Offer Registration Statement
as may be necessary in order to cause such Exchange Offer Registration Statement
to become effective, (B) if applicable, a post-effective amendment to such
Exchange Offer Registration Statement pursuant to Rule 430A under the Securities
Act and (C) cause all necessary filings in connection with the registration and
qualification of the Exchange Securities registered pursuant to such Exchange
Offer Registration Statement to be made under the state securities or blue sky
laws of such jurisdictions as are necessary to permit Consummation of the
Exchange Offer, and (iv) upon the effectiveness of such Exchange Offer
Registration Statement, commence the Exchange Offer. The Company shall use
commercially reasonable efforts to Consummate the Exchange Offer not later than
366 days following the Closing Date (or if such 366th day is not a Business Day,
the next succeeding Business Day) (the “Exchange Date”); provided, however, that
the Company shall not be required to Consummate such Exchange Offer if all of
the Securities are Freely Tradable (other than such Securities held by
affiliates of the Company) on or before the Exchange Date. The Exchange Offer,
if required pursuant to this Section 3(a), shall be on the appropriate form
permitting registration of the Exchange Securities to be offered in exchange for
the Transfer Restricted Securities and to permit resales of Transfer Restricted
Securities held by Broker-Dealers as contemplated by Section 3(c) hereof.

(b) If an Exchange Offer Registration Statement is required to be filed and
declared effective pursuant to Section 3(a) above, the Company shall use
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days after
the date notice of the Exchange Offer is mailed to the Holders. The Company
shall cause the Exchange Offer to comply with all applicable federal and state
securities laws. No securities other than the Exchange Securities shall be
included in the Exchange Offer Registration Statement. The Company shall use
commercially reasonable efforts to cause such Exchange Offer to be Consummated
by the Exchange Date; provided, however, that the Company shall not be required
to Consummate the Exchange Offer if all of the Securities are Freely Tradable
(other than such Securities held by affiliates of the Company) on or before the
Exchange Date.

 

-5-



--------------------------------------------------------------------------------

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for its own account as a result of market-making activities or other trading
activities (other than Transfer Restricted Securities acquired directly from the
Company), may exchange such Transfer Restricted Securities pursuant to the
Exchange Offer; however, such Broker-Dealer may be deemed to be an “underwriter”
within the meaning of the Securities Act and must, therefore, deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by such Broker-Dealer in the
Exchange Offer, which prospectus delivery requirement may be satisfied by the
delivery by such Broker-Dealer of the Prospectus contained in the Exchange Offer
Registration Statement. Such “Plan of Distribution” section shall also contain
all other information with respect to such resales by Broker-Dealers that the
Commission may require in order to permit such resales pursuant thereto, but
such “Plan of Distribution” shall not name any such Broker-Dealer or disclose
the amount of Transfer Restricted Securities held by any such Broker-Dealer
except to the extent required by the Commission as a result of a change in
policy after the date of this Agreement.

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Transfer Restricted Securities
acquired by Broker-Dealers for their own accounts as a result of market-making
activities or other trading activities, and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period
ending on the earlier of (i) 180 days from the date on which the Exchange Offer
Registration Statement is declared effective and (ii) the date on which a
Broker-Dealer is no longer required to deliver a prospectus in connection with
market-making or other trading activities.

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

Notwithstanding anything in this Section 3 to the contrary, the requirements to
file the Exchange Offer Registration Statement and the requirements to
Consummate the Exchange Offer shall terminate at such time as all the Securities
are Freely Tradable.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Company is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer solely because
the Exchange Offer is not permitted by applicable law or Commission policy
(after the procedures set forth in Section 6(a) hereof have been complied with),
(ii) for any reason the Exchange Offer is not Consummated by the Exchange Date
and the Securities are not all Freely Tradable prior to such time, or
(iii) prior to the Exchange Date: with respect to any Holder, such Holder
notifies the

 

-6-



--------------------------------------------------------------------------------

Company that (1) such Holder is prohibited by applicable law or Commission
policy from participating in the Exchange Offer, (2) such Holder may not resell
the Exchange Securities acquired by it in the Exchange Offer to the public
without delivering a prospectus and that the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder, or (3) such Holder is a Broker-Dealer and holds Transfer
Restricted Securities acquired directly from the Company or one of its
affiliates, the Company shall:

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement with respect to the Transfer Restricted Securities referenced above
(in either event, a “Shelf Registration Statement”) on or prior to the 30th day
after the Exchange Date (such date, the “Shelf Filing Deadline”), which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Securities the Holders of which shall have provided the information required
pursuant to Section 4(b) hereof; and

(y) use their commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the 60th day
after the Shelf Filing Deadline (or if such 60th day is not a Business Day, the
next succeeding Business Day).

The Company shall use commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Sections 6(b) and (c) hereof to the extent
necessary to ensure that it is available for resales of Transfer Restricted
Securities by the Holders of such Securities entitled to the benefit of this
Section 4(a), and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of one year from the
date on which the Shelf Registration Statement is declared effective by the
Commission or such shorter period that will terminate when all the Transfer
Restricted Securities covered by such Shelf Registration Statement have been
sold pursuant to such Shelf Registration Statement or are Freely Tradable;
provided that the Company may for a period of up to 60 days in any three-month
period, not to exceed 90 days in any calendar year determine that the Shelf
Registration Statement is not usable under certain circumstances relating to
corporate developments, public filings with the Commission and similar events,
and suspend the use of the prospectus that is part of such Shelf Registration
Statement. Notwithstanding anything to the contrary, the requirements to file
the Shelf Registration Statement and to have the Shelf Registration Statement
become effective and remain effective shall terminate at such time as all of the
Securities are Freely Tradable.

It is agreed that if the Shelf Registration Statement is required to be filed
and effective pursuant to this Section 4 and is not so filed and effective after
the Shelf Filing Deadline, the only remedy to the Holders after the Shelf Filing
Deadline will be Additional Interest as set forth in Section 5 hereof.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Transfer Restricted
Securities in any Shelf Registration Statement pursuant to this Agreement unless
and until such Holder furnishes

 

-7-



--------------------------------------------------------------------------------

to the Company in writing, within 20 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

SECTION 5. Additional Interest. If any of the Securities are not Freely Tradable
by the Exchange Date and either (i) the Exchange Offer has not been Consummated
on or prior to the 30th day after the Exchange Date; (ii) any Shelf Registration
Statement, if required hereby, has not been declared effective by the Commission
on or before the date on which such Shelf Registration Statement is required to
be declared effective by the Commission pursuant to Section 4(a)(y) or (iii) any
Registration Statement required by this Agreement has been declared effective
but ceases to be effective at any time at which it is required to be effective
under this Agreement (each such event referred to in clauses (i) through (iii),
a “Registration Default”), the Company hereby agrees that the interest rate
borne by the Transfer Restricted Securities shall be increased by 0.25% per
annum (the “Additional Interest”) from and including the date on which such
Registration Default has occurred to but excluding the date on which all
Registration Defaults have been cured. All accrued Additional Interest shall be
paid in cash on each Additional Interest Payment Date. At the earlier of (i) the
cure of all Registration Defaults relating to the particular Transfer Restricted
Securities or (ii) the particular Transfer Restricted Securities having become
Freely Tradable, the interest rate borne by the relevant Transfer Restricted
Securities will be reduced to the original interest rate borne by such Transfer
Restricted Securities; provided, however, that, if after any such reduction in
interest rate, a different Registration Default occurs, the interest rate borne
by such Transfer Restricted Securities shall again be increased pursuant to the
foregoing provisions.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, if required pursuant to Section 3(a) hereof, the Company shall comply
with all of the provisions of Section 6(c) hereof, shall use their commercially
reasonable efforts to effect such exchange to permit the sale of Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof, and shall comply with all of the following
provisions:

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, the Company
hereby agrees to seek a no-action letter or other favorable decision from the
Commission allowing the Company to Consummate an Exchange Offer for such
Transfer Restricted Securities. The Company hereby agrees to pursue the issuance
of such a decision to the Commission staff level but shall not be required to
take commercially unreasonable action to effect a change of Commission policy.
The Company hereby agrees, however, to (A) participate in telephonic conferences
with the Commission, (B) deliver to the Commission staff an analysis prepared by
counsel to the Company setting forth the legal bases, if any, upon which such
counsel has concluded that such an Exchange Offer should be permitted and
(C) diligently pursue a favorable resolution by the Commission staff of such
submission.

 

-8-



--------------------------------------------------------------------------------

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder shall furnish, upon the request of the
Company, prior to the Consummation thereof, a written representation to the
Company (which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Securities to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Securities to be issued in
such Exchange Offer in its ordinary course of business. In addition, all such
Holders of Transfer Restricted Securities shall otherwise cooperate in the
Company’s preparations for the Exchange Offer. Each Holder hereby acknowledges
and agrees that any Broker-Dealer and any such Holder using the Exchange Offer
to participate in a distribution of the securities to be acquired in the
Exchange Offer (1) could not under Commission policy as in effect on the date of
this Agreement rely on the position of the Commission enunciated in Morgan
Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters (which
may include any no-action letter obtained pursuant to clause (i) above), and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Securities obtained by such Holder in exchange for Transfer
Restricted Securities acquired by such Holder directly from the Company.

(b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with a Shelf Registration Statement, the Company shall comply with
all the provisions of Section 6(c) hereof and shall use commercially reasonable
efforts to effect such registration to permit the sale of the Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof, and pursuant thereto the Company will prepare
and file with the Commission a Registration Statement relating to the
registration on any appropriate form under the Securities Act within the period
specified in Section 4(a)(x) hereof, which form shall be available for the sale
of the Transfer Restricted Securities in accordance with the intended method or
methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Transfer Restricted
Securities by Broker-Dealers), the Company shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and include or incorporate by reference therein all
requisite financial statements upon the occurrence of any event that would cause
any such Registration Statement or the Prospectus contained therein (A) to
contain a material misstatement or omission or (B) not to be effective and
usable for resale of Transfer Restricted Securities during the period required
by this Agreement, the Company shall

 

-9-



--------------------------------------------------------------------------------

file promptly an appropriate amendment to such Registration Statement, in the
case of clause (A), correcting any such misstatement or omission, and, in the
case of either clause (A) or (B), use commercially reasonable efforts to cause
such amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold pursuant to such Registration Statement or are Freely Tradable;
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 under the Securities
Act, and to comply fully with the applicable provisions of Rules 424 and 430A
under the Securities Act in a timely manner; and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders of securities
covered by such Registration Statement promptly and, if requested by such
Persons, to confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to any Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Transfer Restricted
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes, (D) of the existence of any fact
or the happening of any event that makes any statement of a material fact made
in the Registration Statement, the related Prospectus, any amendment or
supplement thereto, or any document incorporated by reference therein untrue, or
that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or blue sky laws, the Company shall use its
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

(iv) furnish without charge to the Trustee, each selling Holder named in any
Registration Statement, and each of the underwriter(s), if any, before filing
with the Commission, copies of any Registration Statement or any Prospectus
included therein or any amendments or supplements to any such Registration
Statement or Prospectus

 

-10-



--------------------------------------------------------------------------------

(including all documents incorporated by reference after the initial filing of
such Registration Statement), which documents will be subject to the review and
comment of the Trustee, such Holders and underwriter(s) in connection with such
sale, if any, for a period of at least five Business Days, and the Company will
not file any such Registration Statement or Prospectus or any amendment or
supplement to any such Registration Statement or Prospectus (including all such
documents incorporated by reference) to which the Trustee or the Majority
Holders or the underwriter(s), if any, shall reasonably object in writing within
five Business Days after the receipt thereof (such objection to be deemed timely
made upon confirmation of telecopy transmission within such period). The
objection of the Trustee or the Majority Holders or underwriter(s), if any,
shall be deemed to be reasonable if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains a
material misstatement or omission;

(v) make available at reasonable times for inspection by the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by the Majority
Holders or any of the underwriter(s), all financial and other records, pertinent
corporate documents and properties of the Company and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness and to participate in meetings
with investors to the extent requested by the managing underwriter(s), if any;
provided, however, that each such party shall be required to maintain in
confidence and not to disclose to any other Person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in the Registration Statement or otherwise, except as a result of a
breach of this or any other obligation of confidentiality to the Company),
(B) such Person shall be required to disclose such information pursuant to a
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter (subject to the requirements of such order, and
only after such Person shall have given the Company prompt prior written notice
of such requirement), or (C) such information is required to be set forth in the
Registration Statement or the Prospectus included therein or an amendment or
supplement thereto in order that the Registration Statement, prospectus,
amendment or supplement, as applicable, complies with applicable requirements of
the federal securities laws and the rules and regulations of the Commission and
does not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(vi) if requested by any Holders named in the Registration Statement or the
underwriter(s), if any, promptly incorporate in any Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such information as such Holders and underwriter(s), if any, may reasonably
request to have included therein if such information is required by the rules
and regulations of the Commission, including, without limitation, information
relating to the “Plan of Distribution” of the Transfer

 

-11-



--------------------------------------------------------------------------------

Restricted Securities covered by the Registration Statement, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment;

(vii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated, if not then rated, with the appropriate rating agencies,
if so requested by the Majority Holders or by the underwriter(s), if any;

(viii) furnish to the Trustee, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the applicable
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference) unless such documents or exhibits are
available on the Commission’s Electronic Data Gathering Analysis and Retrieval
system or the Interactive Data Electronic Applications system;

(ix) deliver to each selling Holder of Securities covered by the Registration
Statement and each of the underwriter(s), if any, without charge, as many copies
of the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each such selling Holder and each of the underwriter(s), if any, in connection
with the offering and the sale of the Transfer Restricted Securities covered by
the Prospectus or any amendment or supplement thereto;

(x) enter into such customary agreements (including an underwriting agreement),
and make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by the Trustee, any Holder of Transfer Restricted Securities covered
by a Registration Statement or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, the Company shall:

(A) furnish to the Trustee, each selling Holder and each underwriter, if any, in
such substance and scope as they may reasonably request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the date
of the Consummation of the applicable Exchange Offer or, if applicable, the
effectiveness of the applicable Shelf Registration Statement:

(1) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration

 

-12-



--------------------------------------------------------------------------------

Statement, as the case may be, of counsel for the Company, covering such matters
as are customarily covered in opinions requested in an underwritten offering and
such other matters as such parties may reasonably request, and in any event
including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Company,
representatives of the independent public accountants for the Company,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, and, in the
case of the Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

(2) a customary comfort letter, dated the date of effectiveness of any Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 10(g) of the Dealer Managers
Agreement, without exception; and

(B) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(x)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company pursuant to this Section 6(c)(x), if any.

 

-13-



--------------------------------------------------------------------------------

If at any time prior to the Consummation of any offering, the representations
and warranties of the Company contemplated in 6(c)(xi)(A)(1) hereof cease to be
true and correct, the Company shall so advise the underwriter(s), if any, and
each Holder of Securities covered by the Registration Statement promptly and, if
requested by such Persons, shall confirm such advice in writing;

(xi) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders of such Transfer Restricted Securities, the
underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
state securities or blue sky laws of such jurisdictions as the selling Holders
or underwriter(s), if any, may reasonably request and do any and all other acts
or things necessary or advisable to enable the disposition in such jurisdictions
of the Transfer Restricted Securities covered by the Shelf Registration
Statement; provided, however, that the Company shall not be required to register
or qualify as a foreign corporation where it is not then so qualified or to take
any action that would subject it to the service of process in suits or to
taxation, other than as to matters and transactions relating to the Registration
Statement, in any jurisdiction where it is not then so subject;

(xii) shall issue, upon the request of any Holder of Transfer Restricted
Securities covered by the Shelf Registration Statement, Exchange Securities
having an aggregate principal amount equal to the aggregate principal amount of
Transfer Restricted Securities surrendered to the Company by such Holder in
exchange therefor or being sold by such Holder; such Exchange Securities to be
registered in the name of such Holder or in the name of the purchaser(s) of such
Securities, as the case may be; in return, the Transfer Restricted Securities
covered by such Shelf Registration Statement held by such Holder shall be
surrendered to the Company for cancellation;

(xiii) cooperate with the selling Holders of the Securities covered by a
Registration Statement and the underwriter(s), if any, to facilitate the timely
preparation and delivery of “global notes” representing the Transfer Restricted
Securities to be sold and not bearing any restrictive legends; and enable such
Transfer Restricted Securities to be in such denominations and registered in
such names as the Holders of the Securities covered by a Registration Statement
or the underwriter(s), if any, may request at least two Business Days prior to
any sale of Transfer Restricted Securities made by such Holders or
underwriter(s);

(xiv) use commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xi) hereof;

(xv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer

 

-14-



--------------------------------------------------------------------------------

Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(xvi) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with The Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with The Depository Trust Company;

(xvii) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA;

(xviii) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which Transfer Restricted Securities are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or
(B) if not sold to underwriters in such an offering, beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of a Registration Statement;

(xix) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its best efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner; and

(xx) provide promptly to each Holder upon written request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xv) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such

 

-15-



--------------------------------------------------------------------------------

Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xv) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof in the case of the Exchange Offer Registration Statement
required pursuant to Section 3 hereof, if such suspension exceeds an aggregate
of 30 days in any three-month period or an aggregate of 60 days in any six-month
period, and the case of the Shelf Registration Statement required pursuant to
Section 4, if such suspension exceeds an aggregate of 60 days in any three month
period or an aggregate of 90 days in any calendar year.

(d) Underwritten Offerings. Notwithstanding anything to the contrary contained
in this Agreement, the Company shall not be obligated to undertake an
Underwritten Offering pursuant to a Shelf Registration Statement within six
(6) months following any Underwritten Offering (whether or not pursuant to a
Shelf Registration Statement).

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement will be borne by the Company regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including any filings made by any Holder with
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of FINRA)) and all rating agency fees; (ii) all fees and expenses of compliance
with federal securities and state securities or blue sky laws; (iii) all
expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company, the Trustee and the Holders; and (v) all fees and
disbursements of independent certified public accountants of the Company
(including the expenses of any special audit and comfort letters required by or
incident to such performance).

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

(b) In connection with the Shelf Registration Statement, the Company will
reimburse the Holders of Transfer Restricted Securities being resold pursuant to
the “Plan of Distribution” contained in the Shelf Registration Statement for the
reasonable fees and disbursements of not more than one counsel as may be chosen
by the vote of the Holders of the majority in aggregate principal amount of
Transfer Restricted Securities for whose benefit the Shelf Registration
Statement is being prepared.

 

-16-



--------------------------------------------------------------------------------

SECTION 8. Indemnification.

(a) The Company agrees to indemnify and hold harmless each Holder, its directors
and officers, and each person, if any, who controls any Holder within the
meaning of the Securities Act and the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Holder, director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act or other U.S. federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the prior written consent of the Company), insofar
as such loss, claim, damage, liability or expense (or actions in respect thereof
as contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein not misleading; and to reimburse each Holder and
each such director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel) as such expenses are
reasonably incurred by such Holder or such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any case to the extent such
loss, claim, damage, liability or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by such Holder expressly for use in any Registration Statement or
Prospectus (or any amendment or supplement thereto). The indemnity agreement set
forth in this Section 8(a) shall be in addition to any liabilities that the
Company may otherwise have.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and each of its directors and officers who sign a
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other U.S. federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Majority Holders), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement or Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in any Registration
Statement or Prospectus (or any amendment or supplement thereto), in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use therein; and to reimburse the Company and each such
director and officer or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by the Company or such director, officer or controlling person in connection

 

-17-



--------------------------------------------------------------------------------

with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Holder
may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8 notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise other than under the indemnity agreement contained in this Section 8
or from any liability it may have under this Section 8 to the extent it is not
materially prejudiced as a proximate result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), reasonably
approved by the indemnifying party, representing the indemnified parties who are
parties to such action) or (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (i) includes an unconditional release of such

 

-18-



--------------------------------------------------------------------------------

indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

(e) If the indemnification provided for in Section 8 hereof is for any reason
held to be unavailable to or otherwise insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Holders, on the other
hand, or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company, on the one hand, and the Holders, on the other
hand, shall be determined in a manner as is appropriate to reflect the relative
economic benefits of the Company, on the one hand, and the Holders, on the other
hand, in the matters contemplated by this Agreement. The relative fault of the
Company, on the one hand, and the Holders, on the other hand, shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company, on
the one hand, or the Holders, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.

(f) The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under Section 8(e) above;
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under Section 8 hereof for purposes
of indemnification. The Company and each Holder agree that it would not be just
and equitable if contribution pursuant to Section 8(e) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in Section 8(e).

(g) Notwithstanding the provisions of Section 8(e), no Holder shall be required
to contribute any amount in excess of the dollar amount by which the total net
profit received by such Holder from the sale of any Securities exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11 of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute

 

-19-



--------------------------------------------------------------------------------

pursuant to Section 8(e) above are several, and not joint, on a pro rata basis
based on such Holder’s aggregate principal amount of Transfer Restricted
Securities included in such Registration Statement or Prospectus. For purposes
of Section 8(e) above, each director, officer and employee of a Holder and each
person, if any, who controls a Holder within the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as such a
Holder, and each director and officer of the Company, and each person, if any,
who controls the Company within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company.

SECTION 9. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 10. Selection of Underwriters. The Holders covered by the Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker(s) and managing underwriter(s) that will administer such
offering will be selected by the vote of the Holders of the majority in
aggregate principal amount of Transfer Restricted Securities included in such
offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

SECTION 11. Miscellaneous.

(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The Company has not previously
entered into any agreement granting any registration rights with respect to its
securities to any Person. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s securities under any agreement in effect on the date
hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(c)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of the Holders of a
majority of the aggregate principal amount of Transfer Restricted Securities
outstanding (in either case, excluding any Transfer Restricted Securities held
by the Company or its affiliates). Notwithstanding the foregoing, a waiver or
consent to departure from

 

-20-



--------------------------------------------------------------------------------

the provisions hereof that relates exclusively to the rights of Holders whose
securities are being tendered pursuant to the Exchange Offer and that does not
affect directly or indirectly the rights of other Holders whose securities are
not being tendered pursuant to such Exchange Offer may be given by the Holders
of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier,
facsimile, or air courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture;

(ii) and if to the Company:

GMAC LLC

200 Renaissance Center

P.O. Box 200

Detroit, Michigan 48625

Telecopier No.: (313) 656-6124

Attention: General Counsel

With a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Telecopier No.: (212) 403-2000

Attention: David E. Shapiro

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the applicable Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders; provided, however, that this Agreement shall not inure to the benefit
of or be binding upon a successor or assign of a Holder unless and to the extent
such successor or assign acquired Transfer Restricted Securities from such
Holder.

 

-21-



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS WAIVED.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Third-Party Beneficiaries. Holders (including Broker-Dealers holding
Transfer Restricted Securities) are express and intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by such
Persons.

[Signature Pages follow]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GMAC LLC By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Group Vice President and Treasurer of Company
BANC OF AMERICA SECURITIES LLC By:  

/s/ Andrew C. Karp

Name:   Andrew C. Karp Title:   Managing Director CITIGROUP GLOBAL MARKETS INC.
By:  

/s/ Stephen Cheeseman

Name:   Stephen Cheeseman Title:   Managing Director GOLDMAN, SACHS & CO. By:  

/s/ Goldman, Sachs & Co.

  (Goldman, Sachs & Co.) J.P. MORGAN SECURITIES INC. By:  

/s/ David A. Dwyer

Name:   David A. Dwyer Title:   Executive Director BARCLAYS CAPITAL INC. By:  

/s/ Edward Witz

Name:   Edward Witz Title:   Managing Director CREDIT SUISSE SECURITIES (USA)
LLC By:  

/s/ Sharon Harrison

Name:   Sharon Harrison Title:   Director DEUTSCHE BANK SECURITIES INC. By:  

/s/ Marc Fratepietro

Name:   Marc Fratepietro Title:   Managing Director By:  

/s/ Scott Flieger

Name:   Scott Flieger Title:   Managing Director MORGAN STANLEY & CO.
INCORPORATED By:  

/s/ Yurij Slyz

Name:   Yurij Slyz Title:   Vice President GREENWICH CAPITAL MARKETS, INC. By:  

/s/ Michael Saron

Name:   Michael Saron Title:   Managing Director

 

-23-